Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), all previously withdrawn claims as result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
Claim 1 recites the following: 
“an input member” as having “a rotating shaft and a rotating wheel”,
“a first/second driving member” as having “a first/second driving wheel”, and 
“a third driving member” as having “an inner shaft and a third driving wheel”.
Since structure is associated with these terms they have not been interpreted under 112(f).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 2/22/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Cancel claim 1.
Amend claim 2 as follows:
A kinetic energy harvesting mechanism comprising: 
a fixing shaft disposed uprightly; 
a rotating shell being hollow and disposed on the fixing shaft, wherein the rotating shell is able to rotate relative to the fixing shaft; 
an input member pivotally disposed in the rotating shell and axially connected to the fixing shaft; and 
a fixing shaft driving assembly disposed in the rotating shell and having 
a first one-way bearing disposed in the rotating shell; 
a second one-way bearing disposed in the rotating shell, wherein a rotating driving direction of the second one-way bearing is contrary to a rotating driving direction of the first one-way bearing; 
a first driving member connected to the first one-way bearing to be disposed in the rotating shell, wherein the fixing shaft is inserted through the first driving member, the rotating shell drives the first driving member by the first one-way bearing, and the first driving member is rotated in a rotating direction of the fixing shaft; 
a second driving member connected to the second one-way bearing to be disposed in the rotating shell, and coaxially disposed with the first driving member at a spaced interval, wherein the fixing shaft is inserted through the second driving member, the rotating shell drives the second driving member by the second one-way bearing, the second driving member is rotated in the rotating direction of the fixing shaft, and the rotating direction of the second driving member is contrary to the rotating direction of the first driving member; 
a third driving member disposed in the rotating shell, and connected to the first driving member and the second driving member; 
wherein one of the first driving member, the second driving member, and the third driving member is connected to the input member, and the input member drives the first driving member, the second driving member, and the third driving member to move simultaneously; 
the input member has a rotating shaft and a rotating wheel, the rotating shaft is pivotally disposed in the rotating shell, an axial direction of the rotating shaft intersects with an axial direction of the fixing shaft, the rotating shaft is rotated in the rotating shell, the rotating shaft follows the rotating shell to rotate around the fixing shaft, and the rotating wheel is located in the rotating shell and is fixedly connected to an end of the rotating shaft; 
the first driving member has a first driving wheel located in the rotating shell and disposed around the fixing shaft; 
the second driving member has a second driving wheel, the second driving wheel is located in the rotating shell, is opposite to the first driving wheel, is disposed around the fixing shaft, and has a first wheel portion and a second wheel portion, the first wheel portion is connected to the rotating wheel of the input member, and the second wheel portion is located in and is coaxially connected to the first wheel portion; and
the third driving member has an inner shaft and a third driving wheel, the inner shaft is horizontally disposed on the fixing shaft, an axial direction of the inner shaft intersects with the axial direction of the fixing shaft, and the third driving wheel is disposed on an end of the inner shaft, is located out of the fixing shaft, and is connected to the first driving wheel and the second wheel portion of the second driving wheel for transmitting movement.
END OF AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art comprises three references: Kirschbaum US 4291233, Cho US 8836158 and Bergero US 4311435. See images below.

    PNG
    media_image1.png
    578
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    747
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    575
    603
    media_image3.png
    Greyscale
All three references teach a shaft (i.e. vertical shaft), a rotating shell (i.e. housing), an input member (i.e. shaft of impeller), first and second one way bearings respectively supporting first and second driving member (i.e. top and bottom bevel gears) and a third driving member (i.e. the bevel gear attached to the impeller that connects the first and second driving members.  

    PNG
    media_image4.png
    583
    614
    media_image4.png
    Greyscale
However they do not teach that the second driving wheel (i.e. the bottom bevel gear) “has a first wheel portion (4221) and a second wheel portion (4222)” wherein the “second wheel portion is located in and is coaxially connected to the first wheel portion” neither do they teach that the third driving member (i.e. the bevel gear attached to the impeller) has an inner shaft (431) that “intersects with the axial direction of the fixing shaft (i.e. the vertical shaft).  These are the novel and non-obvious features that support patentability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745